

116 HR 72 IH: Let Lenders Lend Act
U.S. House of Representatives
2019-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 72IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2019Mr. Biggs (for himself and Mr. Schweikert) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide that the final rule of the Bureau of Consumer Financial Protection titled Home Mortgage Disclosure (Regulation C) shall have no force or effect. 
1.Short titleThis Act may be cited as the Let Lenders Lend Act. 2.Home mortgage disclosure ruleThe final rule issued by the Bureau of Consumer Financial Protection titled Home Mortgage Disclosure (Regulation C) (October 28, 2015; 80 Fed. Reg. 66128) shall have no force or effect. 
